Citation Nr: 0304034	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-07 995	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether a rating decision of May 22, 1964, which denied a 
claim of entitlement to service connection for schizophrenia, 
involved clear and unmistakable error.

2.  Entitlement to an effective date earlier than September 
15, 1998, for a grant of service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	The appellant's brother


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

By a decision of April 11, 2001, the Board denied the 
veteran's appeal.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims, 
which, after receiving a copy of the veteran's death 
certificate, vacated the Board's April 11, 2001, decision and 
dismissed the appeal to the Court for lack of jurisdiction.

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1961 to January 1964.

2.	On November 21, 2002, the Board was notified by an Order 
of Court that the veteran died on August [redacted], 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.




		
      F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



